FILED
                           NOT FOR PUBLICATION
                                                                                 JUN 15 2018
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-30233

              Plaintiff-Appellee,                D.C. No.
                                                 3:09-cr-00027-TMB-1
 v.

SEDRIC WILLIAMS,                                 MEMORANDUM*

              Defendant-Appellant.


                   Appeal from the United States District Court
                            for the District of Alaska
                   Timothy M. Burgess, Chief Judge, Presiding

                            Submitted June 13, 2018**
                               Anchorage, Alaska

Before: THOMAS, Chief Judge, and CALLAHAN and BEA, Circuit Judges.

      Williams appeals the district court’s denial of his motion to reduce his

sentence pursuant to Amendment 782. Because the parties are familiar with the

factual and procedural history of the case, we need not recount it here.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We have jurisdiction under 28 U.S.C. § 1291. Though Williams has been

released, the appeal is not moot because Williams now serves a five year term of

supervised release. Mujahid v. Daniels, 413 F.3d 991, 994–95 (9th Cir. 2005). We

review the district court’s determination that it lacks authority to reduce a sentence

under 18 U.S.C. § 3582 de novo. United States v. Leniear, 574 F.3d 668, 672 (9th

Cir. 2009). We affirm.

      A court “may not modify a term of imprisonment once it has been imposed”

except under certain circumstances, such as when a defendant “has been sentenced

to a term of imprisonment based on a sentencing range that has subsequently been

lowered by the Sentencing Commission” and modification is “consistent with

applicable policy statements.” 18 U.S.C. § 3582(c)(2); Leniear, 574 F.3d at 673.

Sentence modification is not consistent with the applicable policy statement,

U.S.S.G. § 1B1.10, when “the amendment does not have the effect of lowering the

defendant’s applicable guideline range because of the operation of another

guideline.” Leniear, 574 F.3d at 674 (quoting U.S.S.G. § 1B1.10 cmt. n. 1(A)).

      Because Amendment 782 did not lower the sentencing range from the

erroneously calculated range that the district court used in 2012,Williams was not

eligible for a reconsideration of his sentence. Williams was sentenced “based on”

a range that was not subsequently lowered by Amendment 782. The court already


                                          2
exercised its discretion in sentencing Williams within the 110–137 month

sentencing range and elected to impose a 120 month sentence. Though

Amendment 782’s ineffectuality was a result of the court’s earlier error rather than

the operation of another guideline, this difference does not empower the court to

reconsider the issue because Williams’s sentence was still based on the applicable

range. Therefore, the district court correctly concluded that it lacked statutory

authority to reevaluate Williams’s sentence under § 3582(c)(2).

      AFFIRMED.




                                          3